Citation Nr: 1222923	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for epiphysiodesis, distal left femur, claimed as a left leg disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
	
INTRODUCTION

The Veteran served on active duty from August 1968 to May 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from February 2006 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system shows VA treatment records pertinent to the present appeal.    

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in April 2012.  The record contains a transcript of that hearing.
 
The issue of entitlement to an increased rating for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to afford the Veteran a VA examination to determine the current severity of his left leg disorder and to determine if he is unemployable as a result of his service-connected disorders.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), a medical opinion or examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011).  The Veteran contends that left leg disorder is more severe than the current rating reflects.  His last VA examination occurred in August 2008.  The Veteran currently alleges that he has constant pain and instability of his legs.  He stated that he has shaking and weakness in his legs and he is unable to walk or stand for extended periods of time.  

The Veteran underwent VA examinations in January 2006 and August 2008.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his left leg disorder, a new examination is in order.

Additionally, a review of the Virtual VA system also shows that additional treatment records from 2010 through 2011 have been associated with the claims file.  These records have not been reviewed by the RO.  Therefore, upon remand, the RO shall conduct a full review of all the Veteran treatment records.  38 C.F.R. § 20.1304(c) (2011).

The Veteran also contends that he is unemployable due to his leg disorder.  Specifically, he stated that although he is currently employed as a security guard, he can only work because his current detail allows him to sit and drive; should he be assigned to a walking detail, he would be unable to perform the duties of his assignment.  As the Board finds the claim for TDIU to be inextricably intertwined with the claim for an increased rating for his left leg disorder, that issue will be addressed in the REMAND portion of the decision as well.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left leg disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

b. If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. The examiner must 

i. Record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

ii. Record all ranges of motion for the left hip and leg and report in degrees.  The examiner should note the point, if any, at which pain occurs.  

iii. Provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss.

iv. Describe all joint deformities involving the left leg and hip including but not limited to, malunion, nonunion, ankylosis, flail joint or recurrent dislocation, and for each deformity present, provide an opinion as to its severity. 

v. Opine as to whether the Veteran has any separately ratable neurological residuals (in addition to orthopedic residuals) as a manifestation of his service connected left femur disability.  If so, the examiner should indicate the nerve(s) involved and whether the Veteran has paralysis, or, if he has incomplete paralysis, indicate whether it is mild, moderate, or severe.  

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

e. The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

f. The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for a left leg disorder and TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



